Citation Nr: 1043623	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-11 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a thoracolumbar spine 
disorder.  

4.  Entitlement to service connection for residuals of a shrapnel 
wound to the chest.  

5.  Whether the severance of service connection for an acquired 
psychiatric disorder, characterized as posttraumatic stress 
disorder was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 
2004.  

This matter is on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

This case was remanded by the Board in October 2009 for further 
development and, for the reasons below, must be remanded for 
further development 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

Specifically, further development is warranted as a certain 
action requested in the Board's previous remands has not been 
performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms).

In its October 2009 remand, the Board instructed that the AMC in 
paragraph one (1) of the Remand to "contact the Veteran and 
request that he provide sufficient information, and if necessary 
authorization, to enable the AOJ to obtain any clinical 
Records from the medical facilities in Afghanistan, Germany and 
Fort Carson [Colorado] at which he was treated for injuries" 
following an alleged improvised explosive device (IED) in June 
2004.  

In response to this directive, the RO sent a letter to the 
Veteran in November 2009 requesting this information.  It is 
important to note that the Veteran was incarcerated at that 
particular time, and that the evidence indicates that the Veteran 
moved to a different penitentiary during the course of the appeal 
and that he may have not received the November 2009 letter.  
Specifically, in correspondence received in January 2010, the 
Veteran notified VA that he had a new prison address, which was 
also a different prison.  He indicated that he had decided to 
send the letter because he had not received "word from anyone."  
Such strongly implies that that he had been at the new location 
for at least some period of time, and that he had not received 
the RO's November 2009 letter.  Unfortunately, while copies of 
letters sent to him in January 2010 pertaining to a separate 
issue were resent to the Veteran, there is no indication that the 
November 2009 development letter was ever sent to the new 
address. 

The Board notes that the development of the Veteran's appeal has 
included a search of his service treatment records through the 
Records Management Center (RMC) and Defense Personnel Records 
Imaging System (DPRIS).  Both yielded negative results.  Such 
does mitigate the need fulfill the Remand instructions of 
contacting the Veteran as per paragraph one (1).  Further, the 
Veteran, through his representative, asserts that additional 
searches should have been conducted through the Personnel 
Information Exchange System (PIES) and the Adjutant General's 
office.  Thus, while on Remand, this additional development 
should be conducted.

The duty to assist incarcerated veterans requires VA to tailor 
its assistance to meet the peculiar circumstances of confinement; 
as such individuals are entitled to the same care and 
consideration given their fellow veterans.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  It is true that compliance under 
Stegall need not be "strict compliance," but rather 
"substantial compliance" with the Board's instructions.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) (citing Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999)).  Therefore, the Board 
concludes that there must be reasonable assurance that the 
Veteran received the request for information, as instructed by 
the Board's October 2009 remand.  

Next, the evidence indicates that the RO proposed to sever 
service connection for the Veteran's PTSD in October 2009.  After 
providing appropriate notice, service connection was severed in 
October 2010.  That same month, the Veteran's representative 
submitted a notice of disagreement to the October 2010 decision.  
However, a statement of the case (SOC) has not yet been provided 
in response to the Veteran's disagreement.

In this case, the proper action is to remand the issue to the RO 
for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("[t]hus, the next step was for the RO to issue an 
SOC on the denial of the . . . claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC").

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) 
should again attempt to contact the Veteran 
and request that he provide sufficient 
information, and if necessary authorization, 
to enable the AOJ to obtain any clinical 
records from the medical facilities in 
Afghanistan, Germany and within the 
continental United States at which he was 
treated for injuries following the alleged 
June 2004 IED explosion.  All efforts to 
obtain the clinical records should be fully 
documented, and the AOJ should notify the 
Veteran of any negative responses.

2.  Next, the RO/AMC should insure that an 
exhaustive search of the Veteran's service 
treatment records has been accomplished.  A 
search for the records should include the 
National Personnel Records Center, the 
Personnel Information Exchange System (PIES) 
and the Adjutant General's office.  Any 
negative response should be included with the 
claims file.

3. Thereafter, if and only if additional 
pertinent records have been obtained, and 
such records confirm exposure to, and 
treatment for injuries from, a June 2004 IED 
explosion in Afghanistan, the AOJ should 
schedule the Veteran for new medical 
examination(s) to assess the current nature 
and severity of his claimed right and left 
knee disabilities, thoracolumbar strain and 
residuals of a shrapnel wound to the chest.  
The entire claims file must be made available 
to the examiner prior to the examination, and 
the examiner must note in the examination 
report that the evidence in the claims file, 
including service treatment records, has been 
reviewed.

Based on a review of the record and 
examination of the Veteran, the examiner must 
identify the appropriate diagnosis (or 
diagnoses) of the following claimed 
disabilities: (a) a right knee disability; 
(b) left knee disability; (c) thoracolumbar 
strain; and (d) residuals of a shrapnel wound 
to the chest.  

For each diagnosis, the examiner must state 
whether it is "at least as likely as not" 
(i.e., i.e., to at least a 50:50 degree of 
probability) that the condition is a result 
of active military service, to include 
injuries from a June 2004 IED explosion in 
Afghanistan, or whether such a relationship 
is unlikely (i.e., less than a 50:50 degree 
of probability).

A complete rationale should be provided for 
any opinion given.  If the examiner is unable 
to provide any of the requested opinions 
without resorting to speculation, a through 
reasoning and bases should be provided as to 
why such an opinion cannot be given.  

4. After any additional development deemed 
necessary is accomplished, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

5. Provide the Veteran and his representative 
an SOC on the issue of whether the RO's 
decision to sever entitlement to service 
connection for PTSD was proper.  

6. The Veteran and his representative should 
be clearly advised of the need to file a 
substantive appeal if he wishes to complete 
an appeal from that determination.  If an 
appeal is perfected, then the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


